Case 19-00139-elf        Doc 32Filed 06/26/20 Entered 06/26/20 11:04:54                 Desc Main
                                Document Page 1 of 1
                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:                                               :
                                                     :
STEEPLE RUN, L.P.,                                   :    Case No. 17-14458-elf
                                                     :
                                Debtor.              :    Chapter 7
                                                     :
BONNIE B. FINKEL, ESQUIRE, in her                    :
capacity as Chapter 7 Trustee for Steeple            :
Run, L.P.,                                           :
                                                     :
                                Plaintiff,           :
                                                     :
         v.                                          :    Adv. No. 19-00139-elf
                                                     :
PRUDENTIAL SAVINGS BANK,                             :
                                                     :
                                Defendant.           :
                                                     :

                         STIPULATION FOR EXTENSION OF TIME

         Plaintiff Bonnie B. Finkel Esquire, in her capacity as Chapter 7 Trustee for Steeple Run,

L.P., and Defendant Prudential Savings Bank, by and through their respective undersigned

counsel, hereby stipulate and agree to an extension of time to July 17, 2020 for Defendant to file

its answer, motion or otherwise plead to Plaintiff’s Amended Complaint in the above-captioned

adversary proceeding.

For Plaintiff:                                           For Defendant:

/s/ Maurice R. Mitts                                     /s/ Edmond M. George
MAURICE R. MITTS, ESQ.                                NICHOLAS PODUSLENKO, ESQ.
ROSS G. CURRIE, ESQ.                                  EDMOND M. GEORGE, ESQ.
MICHAEL J. DUFFY, ESQ.                                MICHAEL D. VAGNONI, ESQ.
MITTS LAW, LLC                                        OBERMAYER REBMANN
                                                      MAXWELL & HIPPEL LLP
Dated: June 19, 2020
                                                      Dated: June 19, 2020

                                     ORDER
The foregoing Stipulation is APPROVED.



                                             ______________________________________
                                             ERIC L. FRANK
 Date: 6/26/20                               U.S. BANKRUPTCY JUDGE
